         Case 15-40852            Doc 33     Filed 10/20/20        Entered 10/20/20 13:00:59              Desc       Page 1
                                                                 of 3
                                              UNITED STATES BANKRUPTCY COURT
                                                 MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                      CHAPTER 13

                                                                            Case Number: 15-40852-JTL
Jeffrey Vernon Lowe
3860 Gentian Blvd., Apt 30
Columbus, GA 31907
Judie Ann Lowe
310 Griffin Gate Drive, Apt. 8F
Hopkinsville, KY 42240
                                       NOTICE OF MOTION TO DISMISS CHAPTER 13 CASE

THE CHAPTER 13 TRUSTEE, JONATHAN W. DELOACH, HAS FILED DOCUMENTS WITH THE UNITED STATES BANKRUPTCY
COURT, P.O. Box 2147, Columbus, GA 31902, (706) 649 - 7837 TO DISMISS YOUR CHAPTER 13 CASE PURSUANT TO 11 U.S.C.
SECTION 1307.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss them with your attorney, if you have
one in this bankruptcy case. If you do not have an attorney, you may wish to consult one . If not served with this notice in accordance
with the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a copy of the motion may be obtained upon written request
to counsel for the Chapter 13 Trustee, Jonathan W. DeLoach or at the Clerk’s office.

If you do not want the court to dismiss your chapter 13 case, or if you want the court to consider your views on the motion, then you
or your attorney must attend the hearing scheduled on:

                                                    November 10, 2020 9:00 am
                                                    One Arsenal Place, Suite 309
                                                         901 Front Avenue
                                                          Columbus, GA
                        *This hearing may be conducted telephonically due to the Covid-19 Pandemic.

If you or your attorney does not take these steps, the court may decide that you do not oppose the relief sought in the motion and may
enter an order granting relief.

This notice is sent by the undersigned pursuant to M.D.GA. LBR 9004-1(C).

This 20th day of October 2020




                                                                      /s/ Kristin Hurst
                                                                      Kristin Hurst GA Bar No. 654213 for
                                                                      CHAPTER 13 TRUSTEE
 P.O. Box 1907
 Columbus, GA 31902
 Phone (706) 327-4151
 ecf@ch13trustee.com
         Case 15-40852            Doc 33       Filed 10/20/20         Entered 10/20/20 13:00:59             Desc       Page 2
                                                                    of 3
                                                UNITED STATES BANKRUPTCY COURT
                                                   MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                         CHAPTER 13

                                                                               Case Number: 15-40852-JTL
Jeffrey Vernon Lowe
3860 Gentian Blvd., Apt 30
Columbus, GA 31907
Judie Ann Lowe
310 Griffin Gate Drive, Apt. 8F
Hopkinsville, KY 42240
                                               MOTION TO DISMISS CHAPTER 13 CASE
Now comes the Standing Chapter 13 Trustee and pursuant to 11 U.S.C. Section 1307, FRBP 1017, FRBP 9014, shows the following:

That the undersigned is the duly appointed, qualified and acting Trustee in the above referenced case.

The debtor (s) have defaulted in the installment payments due pursuant to the plan confirmed by the Court.

The debtor (s) have failed to propose a reasonable method to cure the default, or have otherwise failed to show that the default was in
good faith.

The debtor's plan will exceed the alloted five year limitation from confirmation.

The Bankruptcy Court has no authority to allow the case to extend beyond the five years.

WHEREFORE, the Trustee prays that the debtor's (s') Chapter 13 case be dismissed.

This 20th day of October 2020

                                                                                     /s/ Kristin Hurst
                                                                                     Kristin Hurst GA Bar No. 654213 for
                                                                                     CHAPTER 13 TRUSTEE
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
         Case 15-40852            Doc 33      Filed 10/20/20        Entered 10/20/20 13:00:59                Desc       Page 3
                                                                  of 3
                                               UNITED STATES BANKRUPTCY COURT
                                                  MIDDLE DISTRICT OF GEORGIA
IN RE:                                                                       CHAPTER 13

                                                                             Case Number: 15-40852-JTL
Jeffrey Vernon Lowe
3860 Gentian Blvd., Apt 30
Columbus, GA 31907
Judie Ann Lowe
310 Griffin Gate Drive, Apt. 8F
Hopkinsville, KY 42240
                                                        CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have served a true and correct copy of the within and foregoing document (1) via electronic notice to parties
who are ECF Filers and Consenting Users, (2) via electronic notice to ECF Filers and Consenting Users who represent parties, or (3)
depositing it in the United States mail with first class postage attached thereto to all other interested parties not served by electronic
means at their addresses shown below.

This 20th day of October 2020

Jeffrey Vernon Lowe                          Judie Ann Lowe                          The Slomka Law Firm, P.C.
3860 Gentian Blvd., Apt 30                   310 Griffin Gate Drive, Apt.
Columbus,GA 31907                            8F                                      (Counsel for Debtor)
                                             Hopkinsville,KY 42240
(Debtor)
                                             (Debtor)
                                                                                    /s/ Kristin Hurst
                                                                                    Kristin Hurst GA Bar No. 654213 for
                                                                                    CHAPTER 13 TRUSTEE
P.O. Box 1907
Columbus, GA 31902
Phone (706) 327-4151
ecf@ch13trustee.com
